     Case 3:21-cv-00236-DMS-LL Document 7 Filed 05/27/21 PageID.173 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ISMAEL RODRIGUEZ,                                    Case No.: 21cv236 DMS (LL)
12                                       Plaintiff,
                                                          ORDER(1) DENYING MOTION TO
13   v.                                                   PROCEED IN FORMA PAUPERIS
                                                          AND (2) DISMISSING CASE
14   WELLS FARGO BANK, N.A.; JOHN
                                                          WITHOUT PREJUDICE
     RICHARD SHREWSBERRY;
15
     SHEPPARD MULLIN RICHTER AND
16   HAMPTON, LLP; JOHN C. DINEEN,
17                                   Defendants.
18
19
20         Plaintiff, proceeding pro se, has submitted a Motion to Confirm Arbitration Award,
21   along with a motion to proceed in forma pauperis (“IFP”). The Court is unable to determine
22   whether Plaintiff is unable to pay the costs of this case because he failed to answer all of
23   the questions on the form motion. Accordingly, Plaintiff’s motion to proceed IFP is
24   DENIED and the Complaint is DISMISSED without prejudice. Pursuant to this Order,
25   Plaintiff is granted 30 days leave to pay the $402 filing fee required to maintain this action
26   ///
27   ///
28   ///

                                                      1
                                                                                    21cv236 DMS (LL)
     Case 3:21-cv-00236-DMS-LL Document 7 Filed 05/27/21 PageID.174 Page 2 of 2



 1   pursuant to 28 U.S.C. § 1914, or to submit additional documentation regarding his
 2   economic status.1
 3         IT IS SO ORDERED.
 4   Dated: May 27, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
     1
       The Court notes that if Plaintiff chooses to either pay the filing fee or submit additional
24   information in support of his motion to proceed IFP, that he should also be prepared to
25   explain why this case should not be dismissed as frivolous, consistent with Lankford v.
     Wells Fargo Home Mortgage, No. 3:20-mc-00001, 2020 WL 6828223 (S.D. Ohio Nov.
26   20, 2020), and Melicia v. O’Shea, No. 3:20-mc-62-MOC-DSC, 2020 WL 2512984
27   (W.D.N.C. May 15, 2020). See Wong v. Bell, 642 F.2d 359, 361-62 (9th Cir. 1981) (stating
     trial court “may act on its own initiative to note the inadequacy of a complaint and dismiss
28   it for failure to state a claim” after giving plaintiff notice and an opportunity to be heard).
                                                    2
                                                                                    21cv236 DMS (LL)
